 Case 1:19-mj-00259-IDD Document 1 Filed 06/03/19 Page 1 of 5 PageID# 1

                                                                             CM    C
                                                                            r !L- c. J
               IN THE UNITED STATES DISTRICT COURT FOR THE

                            EASTERN DISTRICT OF VIRGINIA

                                    Alexandria Division


UNITED STATES OF AMERICA                     )                              y,
                                             )       Case No. 1:19-MJ-
                       V.                    )       CLASS A MISDEMEANOR
                                             )       Court Date: June 6,2019
ROBERT R. WILSON                             )       Pentagon Docket
                                             )
                                             )

                               CRIMINAL INFORMATION
                   (Count I - CLASS A MISDEMEANOR- 7522404)

THE UNITED STATES ATTORNEY CHARGES THAT:

        On or about May 19, 2019, on the Pentagon Reservation, in the Eastern District of

Virginia, the defendant, ROBERT R. WILSON,did knowingly,intentionally and

unlawfully possess a mixture and substance which contains a detectable amount of

Marijuana, a Schedule I controlled substance.

(In violation of Title 21, United States Code, Section 844).
Case 1:19-mj-00259-IDD Document 1 Filed 06/03/19 Page 2 of 5 PageID# 2
Case 1:19-mj-00259-IDD Document 1 Filed 06/03/19 Page 3 of 5 PageID# 3
Case 1:19-mj-00259-IDD Document 1 Filed 06/03/19 Page 4 of 5 PageID# 4
Case 1:19-mj-00259-IDD Document 1 Filed 06/03/19 Page 5 of 5 PageID# 5
